DETAILED ACTION

This action is in response to the amendment filed on 12/28/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with James Porcelli on 2/9/22.
The application has been amended as follows: 
	In the Specification:
On page 1, line 5 after “filed on December 5, 2018,” insert - - now U.S. Patent 10,899,167, - -.
On page 2, line 20 after “rolled up” insert - - with a roll - -.
	In the Claims:
In claim 6, line 1 delete “CPL” and insert therein - - continuous - -.
In claim 7, line 2 delete “roller” and insert therein - - roll - -.
In claim 8, line 2 delete “roller” and insert therein - - roll - -.
In claim 23, line 4 delete “Kd” and insert therein - - kd - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments thereto filed 12/28/21 (see in particular those on page 9, third full paragraph and it being further noted “means for roll-up” as disclosed in the instant specification considered written description as would be clear and understood by one of ordinary skill in the art as structure of at least a roll (see MPEP 2181)) the previous rejections as set forth in the Office action mailed 9/28/21 are withdrawn.
Thiers et al. (U.S. Patent Application Publication 2013/0295352) fully described in the Office action teach the press plate (27) has fixed dimensions (Paragraph 0100). Newly cited Endert (U.S. Patent Application Publication 2009/0151851) discloses it was known to account for press plate growth and laminate growth in the press plate design which growth is computed based on known material characteristics, the temperature of the laminating procedure, and the growth “footprint” based on how the press secures the press plate thereto (Paragraphs 0001 and 0047-0049).
The prior art of record (including Thiers and Endert) fails to teach or suggest a device for the production of synchronous-pore layered materials as claimed including at least one means for measurement of the dimensions of the structure-former, configured to make measurements of the dimensions of the structure-former after at least one passage of the structure-former through the press.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746